Exhibit 10.1

AGREEMENT AND RELEASE

THIS AGREEMENT AND RELEASE is made this 17th day of April, 2017, by and between
Kenneth E. Avery (“Employee”), and Bojangles’ Restaurants, Inc., a Delaware
corporation (the “Company”).

WHEREAS, Employee has been employed by the Company and its affiliates as Senior
Vice President and Chief Operating Officer;

WHEREAS, Employee and the Company entered into an Amended and Restated Severance
Agreement, effective as of April 27, 2011 (the “Severance Agreement”), which
amended and restated in its entirety that certain Severance Agreement dated
November 28, 2007 (the “Original Agreement”);

WHEREAS, the Company hereby gives notice that the Severance Agreement will not
renew and is terminated, except as to paragraphs 4 and 5, which shall survive
the termination and expiration of the Severance Agreement;

WHEREAS, Employee’s employment with the Company and its affiliates terminated on
April 17, 2017 (the “Separation Date”);

WHEREAS, Employee and the Company desire to terminate their employment
relationship in an amicable and definitive manner and to and resolve any and all
matters arising out of such employment;

WHEREAS, the Company, in exchange for the covenants and release contained
herein, has agreed to provide Employee with certain additional compensation
which it is not otherwise obligated to provide.

NOW, THEREFORE, in consideration of the execution of this Agreement and Release,
and for other good and valuable consideration, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

1.   Salary and Other Compensation. The Company will pay to Employee his
currently effective base salary payments due and payable during the term of
employment through and including April 17, 2017. Employee acknowledges and
agrees that he is not entitled to any additional compensation, salary,
severance, bonus, allowance, commission, vacation pay, or other payment or
benefit from the Company except as specifically set forth in this Agreement and
Release.

2.   Special Exit Package. As consideration for this Agreement and Release, the
Company will pay Employee severance equal to 105% of the greatest amount of
Employee’s base pay and bonuses received in any one of the three years preceding
the Separation Date (a total of $531,030.06) (hereinafter referred to as
“Special Exit Package”). The Special Exit Package will be payable in bi-weekly
installments pursuant to the Company’s usual payroll practices, and, in
compliance with Section 409A of the Internal Revenue Code, no payments under
this Agreement and Release shall be made to the Employee before the earlier of
the date which is six months after the Separation Date or the date of Employee’s
death; provided that any such payments that would otherwise have been made to
Employee under this Agreement and Release during such period shall be
accumulated without interest and paid to Employee on the earlier of such dates.
As such, payment of the first half of the Special Exit Package, in the amount of
$265,515.03, shall be made to Employee or his estate, as applicable, at the time
of the first regularly scheduled pay day after the earlier of the date which is
six months after the Separation Date or the date of Employee’s death. The
balance of the Special Exit Package, in an amount equal to $265,515.03, shall be
paid to Employee or his estate, as applicable, in equal installments over a
period of six months, in accordance with the Company’s normal payroll practices,
beginning with the first regularly scheduled pay day after the first half of the
Special Exit Package is paid to Employee. Except as provided under paragraphs 1
and 2 of the Agreement and Release, Employee shall receive no other salary,
compensation, or payment from the Company.

 

2



--------------------------------------------------------------------------------

3.   Employee Benefits. Employee shall have the right to elect whatever group
health plan continuation coverage to which he and his dependents are entitled
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986, 26
U.S.C. § 490B et seq. (“COBRA”).

4.   Adequacy of Consideration. Employee understands that the Special Exit
Package provided hereunder by the Company is discretionary in nature, is not an
admission of liability, and constitutes adequate consideration for the Agreement
and Release.

5.   Return of Property. The Company has returned to Employee all of his
personal effects and property in the Company’s possession or control. Employee
will return to the Company all property of the Company (including, but not
limited to, Company computers, Company cell phone, all keys and access cards to
the Company’s offices, all Company credit cards, and all documents, records and
equipment) which are in Employee’s possession or control, including all copies
and summaries of any of the Company’s confidential or proprietary information.

6.   Release. As a material inducement to the Company to provide the Special
Exit Package described above in paragraph 2, Employee, for himself and his
heirs, executors, administrators and assigns, hereby irrevocably and
unconditionally forever releases and discharges the Company and its
predecessors, successors, parents, affiliates, and assigns, and their respective
directors, officers, shareholders, trustees, benefits plans, administrators,
employees, representatives and agents from any and all actual or potential
claims, demands, actions, causes of action or liabilities of any kind or nature,
whether known or unknown, including, but not limited to, all claims related to
or arising out of his employment with the Company, whether based on tort,
contract (express or implied) or any federal, state or local law, statute or
regulation, including, but not limited to: (i) the Age Discrimination in
Employment Act, 29

 

3



--------------------------------------------------------------------------------

U.S.C. § 621 et seq.; (ii) the Employee Retirement Income Security Act,
29 U.S.C. § 1001 et seq.; (iii) the Family and Medical Leave Act, 29 U.S.C. §
2611 et seq.; (iv) race, color, religion, sex, or national origin discrimination
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as
amended; (iv) the Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981 et
seq.; (vi) the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;
(vii) the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff
et seq.; (viii) the North Carolina Equal Employment Practices Act, N.C. Gen.
Stat. § 143-422.2, Handicapped Persons Protection Act, N.C. Gen. Stat. § 168A-3,
and Retaliatory Employment Discrimination Act, N.C. Gen. Stat. §§ 95-240 et
seq., or similar state law or local ordinance; and (ix) any other claims for
breach of contract, personal injury, compensatory or punitive damages or
attorney’s fees. (This release does not apply to claims that may arise after the
date this Agreement and Release is executed, or to Employee’s rights, under the
Company’s Nonqualified Deferred Compensation Plan).

7.   Covenant Not to Sue and Complete Bar. Employee agrees that he will not
assert a claim released above against any of the parties released above in
paragraph 6. Employee further agrees that the parties released above in
paragraph 6 may plead this Agreement and Release as a complete bar to any action
or suit before any court or administrative body with respect to any claim
released herein.

8.   Confidentiality. Employee agrees to keep the fact and terms of this
Agreement and Release in strict confidence. Employee agrees not to disclose this
document, its contents, or subject matter to any person other than his spouse
(if applicable), attorney, accountant or income tax preparer. Furthermore, to
the extent Employee is permitted to disclose and does disclose such information,
he agrees to require, and he warrants, that the person receiving such
information will maintain its confidentiality. Employee warrants

 

4



--------------------------------------------------------------------------------

and represents that from the time of his receipt of this document (or any prior
drafts) through his execution of this Agreement and Release, he has not breached
the confidentiality provisions of this Agreement and Release. This provision
shall not prohibit either party from providing information regarding this matter
to any court or regulatory body in response to a lawful request for such
information or prohibit either party from disclosing such information to the
extent required by law.

9.   No Admission of Liability. Employee understands and agrees that the Company
admits no liability with respect to any claim related to or arising out of the
termination of his employment or any other matters.

10. Post-Employment Covenants. Employee acknowledges and agrees that paragraphs
4 (Confidential Information) and 5 (Restrictive Covenants) of the Severance
Agreement shall remain in full force and effect.

11. Nondisparagement. Employee promises that he will not make critical, negative
or disparaging remarks about the Company and its affiliates, or their officers,
directors, employees or representatives, including but not limited to comments
about any of their products, services, or business or employment practices. The
Company will use reasonable efforts to cause its current officers not to make
critical, negative or disparaging remarks about Employee.

12. Cooperation. Employee agrees that, on appropriate advance notice, he will,
if so requested by the Company, provide assistance or information related to any
employment or business dispute involving the Company and will freely cooperate
and assist the Company or its affiliates in good faith and to the best of his
ability. In connection with such assistance, the Company will reimburse Employee
for all reasonable out-of-pocket expenses reasonably incurred by him in the
fulfillment of this provision, upon receipt from Employee of documentation
supporting such out-of-pocket expenses.

 

5



--------------------------------------------------------------------------------

13. Resignation as Officer. Employee resigns as Senior Vice President and Chief
Operating Officer of the Company and its affiliates, effective as of the
Separation Date.

14. Stock Options. After his execution of this Agreement and Release and the
expiration of the seven-day revocation period referred to in paragraph 19 and
any applicable blackout period under the Bojangles’, Inc. Insider Trading
Policy, Employee may exercise the vested portion of any options previously
issued to him to purchase shares of common stock, subject to and pursuant to the
restrictions, terms and conditions of the Bojangles’, Inc. Amended and Restated
2011 Equity Incentive Plan, the Nonqualified Stock Option Award Agreement
between Employee and BHI Holding Corp. (now Bojangles’, Inc.) dated April 17,
2012, the Nonqualified Stock Option Award Agreement between Employee and BHI
Holding Corp. (now Bojangles’, Inc.) dated February 7, 2014, the Memorandum of
June 5, 2015 to Optionees regarding Stock Split – Adjustments to Your Stock
Options, and the Bojangles’, Inc. Insider Trading Policy. Employee acknowledges
and agrees that he will at all times comply with all trading restrictions set
forth in the Bojangles’, Inc. Insider Trading Policy applicable to Covered
Persons (as defined therein) or if he is in possession or aware of material,
nonpublic information about Bojangles’, Inc. or the Company. Notwithstanding
anything herein to the contrary, any and all unvested equity-based awards
previously granted to Employee shall be forfeited as of the Separation Date.

15. Section 409A Compliance. The Company and Employee intend that any amounts or
benefits payable or provided under this Agreement and Release comply with the
provisions of Section 409A of the Internal Revenue Code and the treasury
regulations relating thereto so as not to subject Employee to the payment of the
tax, interest and any tax penalty which may be imposed under

 

6



--------------------------------------------------------------------------------

Section 409A. The provisions of this Agreement and Release shall be interpreted
in a manner consistent with such intent. In furtherance thereof, to the extent
that any provision hereof would otherwise result in Employee being subject to
payment of tax, interest and tax penalty under Section 409A, the Company and
Employee agree to amend this Agreement and Release or the timing of payments
hereunder in a manner that brings this Agreement and Release into compliance
with Section 409A. Any payments provided or payable pursuant to paragraph 2 of
this Agreement and Release shall be paid or provided only after a termination of
Employee’s employment that constitutes a Separation from Service within the
meaning of Treasury Regulation Section 1.409A-1(h). Employee’s right to receive
any installment payments payable hereunder shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall be considered a separate and distinct payment for purposes of
Section 409A.

16. Entire Agreement. This Agreement and Release supersedes the Severance
Agreement and the Original Agreement (except for paragraphs 4 and 5 of the
Severance Agreement which shall remain in full force and effect), contains the
entire agreement between the parties, and may be modified only in a writing
executed in the same manner as the original Agreement and Release; and no
agreements, representations, or statements of any party not contained herein
shall be binding on such party.

17. Enforcement. Either party shall have the right specifically to enforce this
Agreement and Release, except for provisions which subsequently may be held
invalid or unenforceable, and/or obtain money damages for its breach, including
reasonable attorneys’ fees. Further, in the event of a breach by Employee of
this Agreement and Release, including but not limited to paragraph 10 as it
incorporates paragraphs 4 and 5 of the Severance Agreement, and upon the Company
providing prior written notification of such breach to Employee, the Company may
cease or suspend any payments remaining in the Special Exit Package.

 

7



--------------------------------------------------------------------------------

18. Controlling Law. This Agreement and Release shall be governed by and
construed in accordance with the laws of the state of North Carolina, as they
are applied to contracts made and to be wholly performed in this state,
regardless of choice of law principles to the contrary. In addition, Employee
consents to the jurisdiction of any North Carolina court over any claims arising
under or relating to this Agreement and Release.

19. Acknowledgments.

a.   Employee represents that he has carefully read and fully understands all
the provisions of this Agreement and Release, that he is entering into this
Agreement and Release voluntarily, and that he has been advised to consult with
an attorney of his choice and at his expense before executing it.

b.   Employee acknowledges that he was given a period of at least twenty-one
(21) days from his receipt of this Agreement and Release to consider its terms
before executing it.

c.   Employee shall have seven (7) days after his execution of this Agreement
and Release in which to revoke his acceptance, and this Agreement and Release
shall not become effective or enforceable until the revocation period has
expired. If this Agreement and Release is not revoked by Employee during the
seven (7) day period, it shall be deemed accepted.

[Signature Page(s) Follow]

 

8



--------------------------------------------------------------------------------

NOW, THEREFORE, Employee and the Company have executed this Agreement and
Release, freely and voluntarily, as of the date first written above.

 

/s/ Kenneth E. Avery Kenneth E. Avery Bojangles’ Restaurants, Inc. By:   /s/
Laura Roberts   Name: Laura Roberts   Title:   Vice President, General Counsel
Execution Date: 5-5-17

 

9